 



Exhibit 10.13



HAMILTON BEACH BRANDS, INC.
LONG-TERM INCENTIVE COMPENSATION PLAN
FOR THE PERIOD FROM JANUARY 1, 2003 THROUGH DECEMBER 31, 2007
(As Amended and Restated Effective As of December 1, 2007)
1. Effective Date
     This amendment and restatement of the Hamilton Beach Brands, Inc. Long-Term
Incentive Compensation Plan (the “Plan”) shall be effective as of December 1,
2007; provided, however, that certain provisions of the Plan are effective as of
a prior date as indicated herein.
2. Purpose of the Plan
     For periods prior to January 1, 2008, the purpose of this Plan (and the
Senior LTIP) was to further the long-term profits and growth of Hamilton Beach
Brands, Inc. (the “Company”) by enabling the Employers to attract and retain key
executive employees by offering long-term incentive compensation to those key
executive employees who will be in a position to make significant contributions
to such profits and growth. This incentive is in addition to annual compensation
and is intended to reflect growth in the value of the Company’s stockholders’
equity. For all purposes other than the crediting of interest, the Plan shall be
frozen effective December 31, 2007.
3. Application of Code Section 409A
     All amounts payable hereunder are subject to the provisions of Code
Section 409A It is intended that the compensation arrangements under the Plan be
in full compliance with the requirements of Code Section 409A. The Plan shall be
interpreted and administered in a manner to give effect to such intent.
Notwithstanding the foregoing, the Company does not guarantee any particular tax
result to Participants or Beneficiaries with respect to any amounts deferred or
any payments provided hereunder, including tax treatment under Code
Section 409A.
4. Definitions
     (a) “Account” shall mean the record maintained by the Company in accordance
with Section 7 to reflect the Participants’ Awards under this Plan (and the
Hamilton Beach Brands, Inc. Senior Executive Long-Term Incentive Compensation
Plan (the “Senior LTIP”) which was merged into this Plan effective as of the
close of business on November 30, 2007) plus interest thereon. The Account shall
be further sub-divided in to the Sub-Accounts as described in Sections 7 and 8.

 



--------------------------------------------------------------------------------



 



     (b) “Award” shall mean the award of Book Value Units that were granted to a
Participant under this Plan and the Senior LTIP for the pre-2007 Award Terms or
the cash award granted to a Participant under this Plan for the 2007 Award Term.
     (c) “Award Units” shall mean Book Value Units that were issued pursuant to
this Plan, the Senior LTIP and the Guidelines for the pre-2007 Award Terms.
     (d) “Award Term” shall mean the period of one or more years on which an
Award is based. The last Award Term shall be the 2007 calendar year.
     (e) “Beneficiary” shall mean the person(s) designated in writing (on a form
acceptable to the Committee) to receive the payment of all amounts hereunder in
the event of the death of a Participant. In the absence of such a designation
and at anytime when there is no existing Beneficiary hereunder, a Participant’s
Beneficiary shall be his surviving legal spouse or, if none, his estate.
     (f) “Book Value” as to any Book Value Unit shall mean an amount determined
by the Committee or, if no amount is set by the Committee, as of any date
(i) the stockholders’ equity (as determined in accordance with generally
accepted accounting principles, applied on a consistent basis) allocable to the
Common Stock of the Company, as set forth on the balance sheet of the Company as
of the Quarter Date coincident with or immediately preceding such date, divided
by (ii) the number of Notional Shares existing as of such Quarter Date;
provided, however, that Book Value and/or the number of Notional Shares may be
adjusted to such an extent as may be determined by the Committee to preserve the
benefit of the arrangement for holders of Book Value Units and the Company, if
in the opinion of the Committee, after consultation with the Company’s
independent public accountants, changes in the Company’s accounting policies,
acquisitions or other unusual or extraordinary items have materially affected
the stockholders’ equity allocable to the Notional Shares.
     (g) “Book Value Unit” or “Unit” shall mean a right previously granted under
the Senior LTIP or under the prior versions of this Plan for the pre-2007 Award
Terms.
     (h) “Change in Control” shall mean the occurrence of an event described in
Appendix A hereto.
     (i) “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (j) “Committee” shall mean the Compensation Committee of the Board of
Directors of Hamilton Beach Brands, Inc. or any other committee appointed by
such Board of Directors (or a subcommittee thereof) to administer this Plan in
accordance with Section 5.

2



--------------------------------------------------------------------------------



 



     (k) “Covered Employee” shall mean any Participant who, prior to
December 31, 2007, is designated by the Committee as an actual or potential
“covered employee” for purposes of Code Section 162(m) for the 2008 calendar
year.
     (l) “Disability” or “Disabled.” A Participant shall be deemed to have a
“Disability” or be “Disabled” if the Participant is determined to be totally
disabled by the Social Security Administration or if the Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an
employer-sponsored accident and health plan.
     (m) “Fixed Income Fund” shall mean the Vanguard Retirement Savings Trust IV
under the Company’s qualified 401(k) plan or any equivalent fixed income fund
thereunder which is designated as the successor to such fund.
     (n) “Grant Date” shall mean the effective date of an Award, which is the
January 1st following the end of an Award Term.
     (o) “Guidelines” shall mean the guidelines that are approved by the
Committee for each Award Term for the administration of the Awards granted under
the Plan and the Senior LTIP. To the extent that there is any inconsistency
between the Guidelines and the Plan on matters other than the time and form of
payment of the Awards, the Guidelines shall control. If there is any
inconsistence between the Guidelines and this restated Plan document regarding
the time and form of payment of the Awards, this Plan document shall control.
     (p) “Hay Salary Grade” shall mean the salary grade or points assigned to a
Participant by the Employers pursuant to the Hay Salary System, or any successor
salary system subsequently adopted by the Employers; provided, however, that for
purposes of determining Target Awards for U.S. Participants, the midpoints of
the National Salary ranges shall be used.
     (q) “Key Employee.” Effective April 1, 2008, a Participant shall be
classified as a Key Employee if he meets the following requirements:

  •   The Participant, with respect to the Participant’s relationship with the
Employers and their affiliates, met the requirements of Section 416(i)(1)(A)(i),
(ii) or (iii) of the Code (without regard to Section 416(i)(5) thereof) and the
Treasury Regulations issued thereunder at any time during the 12-month period
ending on the most recent Identification Date (defined below) and his

3



--------------------------------------------------------------------------------



 



      Termination of Employment occurs during the 12-month period beginning on
the most recent Effective Date (defined below). When applying the provisions of
Code Section 416(i)(1)(A)(i), (ii) or (iii) for this purpose: (i) the definition
of “compensation” (A) shall be as defined in Treasury
Regulation 1.415(c)-2(d)(4) (i.e., the wages and other compensation for which
the Employer is required to furnish the Employee with a Form W-2 under Code
Sections 6041, 6051 and 6052, plus amounts deferred at the election of the
Employee under Code Sections 125, 132(f)(4) or 401(k)) and (B) shall apply the
rule of Treasury Regulation Section 1.415-2(g)(5)(ii) which excludes
compensation of non-resident alien employees and (ii) the number of officers
described in Code Section 416(i)(1)(A)(i) shall be 60 instead of 50.     •   The
Identification Date for Key Employees is each December 31st and the Effective
Date is the following April 1st. As such, any Employee who is classified as a
Key Employee as of December 31st of a particular Plan Year shall maintain such
classification for the 12-month period commencing on the following April 1st.  
  •   Notwithstanding the foregoing, a Participant shall not be classified as a
Key Employee unless the stock of NACCO Industries, Inc. (or a related entity) is
publicly traded on an established securities market or otherwise on the date of
the Participant’s Termination of Employment.

     (r) “Maturity Date” shall mean the date established under Section 10(a) of
the Plan.
     (s) “Notional Shares” shall mean the number of assumed shares of Common
Stock of the Company as determined by the Committee from time to time in order
to implement the purposes of the Plan. The number of Notional Shares under the
Plan (including the Plan as in effect prior to the Effective Date) shall equal
15 million shares.
     (t) “Participant” shall mean any person who meets the eligibility criteria
set forth in Section 6 and who is granted an Award under the Plan or the Senior
LTIP or a person who maintains an Account balance hereunder.
     (u) “Quarter Date” shall mean the last business day of each calendar
quarter. The final Quarter Date hereunder shall be December 31, 2007.
     (v) “Retirement” or “Retire” shall mean the termination of a Participant’s
employment with the Employers after the Participant has reached age 55 and
completed at least 5 years of service.
     (w) “ROTCE Table Rate” shall mean the interest rate determined under the
annual ROTCE Table that is adopted and approved by the Committee within the
first 90 days of each calendar year. Effective January 1, 2008, the ROTCE Table
Rate in effect for a calendar year shall be used to calculate the interest on
the Participant’s Sub-Accounts under the Plan for such calendar year.
     (x) “Target Award” shall mean the dollar value of the Award to be paid to a
Participant under the Plan assuming that the applicable performance targets are
met.

4



--------------------------------------------------------------------------------



 



     (y) “Termination of Employment” shall mean, with respect to any
Participant’s relationship with the Company and its affiliates, a separation
from service as defined in Code Section 409A (and the regulations and guidance
issued thereunder).
     (z) “Subsidiary” shall mean any corporation, partnership or other entity,
the majority of the outstanding voting securities of which is owned, directly or
indirectly, by the Company. The Company and the Subsidiaries shall be referred
to herein collectively as the “Employers.”
5. Administration
     (a) This Plan shall be administered by the Committee. A majority of the
Committee shall constitute a quorum, and the action of members of the Committee
present at any meeting at which a quorum is present, or acts unanimously
approved in writing, shall be the act of the Committee. All acts and decisions
of the Committee with respect to any questions arising in connection with the
administration and interpretation of this Plan, including the severability of
any or all of the provisions hereof, shall be conclusive, final and binding upon
the Company and all present and former Participants, all other employees of the
Company, and their respective descendants, successors and assigns. No member of
the Committee shall be liable for any such act or decision made in good faith.
     (b) The Committee shall have complete authority to interpret all provisions
of this Plan, to prescribe the form of any instrument evidencing any Award
granted under this Plan, to adopt, amend and rescind general and special rules
and regulations for its administration (including, without limitation, the
Guidelines), and to make all other determinations necessary or advisable for the
administration of this Plan.
6. Eligibility
     For periods prior to January 1, 2008, any person who is classified by the
Employers as a salaried employee of the Employers generally at a Hay Salary
Grade of 17 or above (or a compensation level equivalent thereto), who in the
judgment of the Committee occupies an officer or other key executive position in
which his efforts may significantly contribute to the profits or growth of the
Employers, may be awarded Book Value Units; provided, however, that
(a) directors of the Company who are not classified as salaried employees of the
Employers and (b) leased employees (as such term is defined in Code Section 414)
shall not be eligible to participate in the Plan. A person who satisfies the
requirements of this Section 6 shall become a Participant in the Plan when
granted an Award hereunder. No new Participants shall be added to the Plan for
periods on or after January 1, 2008.
7. Accounts; Conversion of Outstanding Book Value Units to Sub-Account Balances

5



--------------------------------------------------------------------------------



 



     (a) The Company shall establish and maintain on its books an Account for
each Participant which shall reflect the credits described in Section 7(c) and
8(d) hereof. Such Account shall also reflect credits for the interest described
in Section 10(b) and debits for any distributions therefrom.
     (b) Participants in this Plan and the Senior LTIP previously received
Awards with Grant Dates of 1/1/04, 1/1/05, 1/1/06 and 1/1/07. Those Awards were
previously converted to Book Value Units in accordance with the terms of the
Senior LTIP and the prior versions of the Plan. The outstanding Book Value Units
shall be converted to cash values (denominated in U.S. dollars) in accordance
with the following rules. The outstanding Book Value Units of Participants who
incurred a Termination of Employment for reasons other than Retirement or
Disability prior to December 31, 2007 (the “Frozen Participants”) shall be
multiplied by the Book Value in effect on the Quarter Date coincident with or
immediately preceding the date of their Termination of Employment to determine a
cash value. The outstanding Book Value Units of all other Participants (the
“Non-Frozen Participants”) shall be multiplied by the Book Value in effect on
December 31, 2007 to determine a cash value.
     (c) As of December 31, 2007, the cash values determined under Subsection
(b) above shall be credited to the Participants’ Accounts established under
Subsection (a) above. Specifically, (i) the cash values determined from the
Awards with a Grant Date of 1/1/04 shall be credited to the 2004 Sub-Account,
(ii) the cash values from the Awards with a Grant Date of 1/1/05 shall be
credited to the 2005 Sub-Account, (iii) the cash values determined from the
Awards with a Grant Date of 1/1/06 shall be credited to the 2006 Sub-Account and
(iv) the cash values determined from the Awards with a Grant Date of 1/1/07
shall be credited to the 2007 Sub-Account.
8. Granting of Awards for the 2007 Award Term
     The Committee may authorize the granting of Awards to Participants for the
2007 Award Term, which shall be not inconsistent with, and shall be subject to
all of the requirements of, the following provisions:
     (a) Not later than the ninetieth day of the 2007 Award Term, the Committee
approved (i) a Target Award to be granted to each Participant for such year and
(ii) a formula for determining the amount of each 2007 Award, which formula is
based upon the Company’s return on total capital employed for the 2007 Award
Term.
     (b) Effective no later than April 1, 2008, the Committee shall approve
(i) a preliminary calculation of the amount of each Award based upon the
application of the formula (as in effect at the calculation date) and actual
Company performance to the Target Awards previously determined in accordance
with Section 8(a) and (ii) a final calculation of the amount of each Award to be
granted to each Participant for the 2007 Award Term

6



--------------------------------------------------------------------------------



 



(which Award shall have a Grant Date of 1/1/08). The Committee shall have the
power increase or decrease the amount of any Award above or below the amount
determined in accordance with the foregoing provisions; provided, however, no
2007 Award, including any Award equal to the Target Award, shall be payable
under the Plan to any Participant except as determined by the Committee.
     (c) Calculations of Target Awards for the 2007 Award Term shall initially
be based on a Participant’s Hay Salary Grade as of January 1, 2007. However,
Target Awards may be changed during or after the Award Term under the following
circumstances: (i) if a Participant receives a change in Hay Salary Grade,
salary midpoint and/or long-term incentive compensation target percentage, such
change will be reflected in a pro-rata Target Award, (ii) employees hired into
or promoted to a position eligible to participate in the Plan (as specified in
Section 6 above) during an Award Term will, if designated as a Plan Participant
by the Committee, be assigned a pro-rated Target Award based on their length of
service during an Award Term and (iii) the Committee may increase or decrease
the amount of the Target Award at any time, in its sole and absolute discretion.
In order to be eligible to receive an Award for the 2007 Award Term, the
Participant must be employed by the Employers and must be a Participant on
December 31, 2007. Notwithstanding the foregoing, if a Participant dies, becomes
Disabled or Retires during the 2007 Award Term, the Participant shall be
entitled to a pro-rata portion of the Award for such Award Term.
     (d) The 2007 Award shall be denominated in U.S. dollars. Upon approval by
the Committee, the Award shall be retroactively credited to the Participant’s
2008 Sub-Account as of January 1, 2008. Notwithstanding any other provision of
the Plan, the maximum cash value of the Awards granted to a Participant under
this Plan for the 2007 Award Term shall not exceed $2,250,000 or such lower
amount specified in the Guidelines.
     (e) Multiple Awards may be granted to a Participant; provided, however,
that no two Awards to a Participant may have identical performance periods.
9. Vesting
     All Awards granted hereunder shall be immediately 100% vested as of the
Grant Date. Participants shall be 100% vested in all amounts credited to their
Accounts hereunder.

7



--------------------------------------------------------------------------------



 



10. Payment of Awards
     (a) Maturity Date.
     (i) Notwithstanding any provision of any prior version of the Plan, the
Senior LTIP or the Guidelines to the contrary, or any prior deferral election
made by the Participants, hereunder, the Maturity Date for each of the
Participant’s Sub-Accounts shall be as follows:

              Maturity Date for   Maturity Date for Covered Sub-Account  
non-Covered Employees   Employees
2004 Sub-Account
  January 1, 2008   January 1, 2009
2005 Sub-Account
  January 1, 2008   January 1, 2010
2006 Sub-Account
  January 1, 2009   January 1, 2011
2007 Sub-Account
  January 1, 2010   January 1, 2012
2008 Sub-Account
  January 1, 2011   January 1, 2013

     (ii) Notwithstanding the foregoing, (A) in the event a Participant dies
prior to the applicable Maturity Date, the Maturity Date of the Participant’s
entire Account balance shall be the date of such Participant’s death, (B) in the
event of a Change in Control prior to the applicable Maturity Date, the Maturity
Date of the Participant’s entire Account balance shall be the date of the Change
in Control, (C) in the event a Participant is classified by the Committee as a
non-resident alien with no US-earned income (a “Non-U.S. Participant”), the
Maturity Date of the Participant’s entire Account balance (or a designated
portion thereof) shall be the date determined by the Committee and (D) in the
event a Participant incurs a Termination of Employment as a result of becoming
Disabled or Retirement prior to the applicable Maturity Date, the Maturity Date
of the Participant’s entire Account balance shall be the date of his Disability
or Retirement; provided, however, that if a Participant who incurs a Termination
of Employment on account of Disability or Retirement is a Key Employee, the
Participant’s Maturity Date shall be the 1st day of the 7th month following the
date of his Termination of Employment (or, if earlier, the date of the
Participant’s death).
     (b) Interest. No interest shall be credited to the Sub-Accounts of the
Frozen Participants. No interest shall be credited to the 2004 or 2005
Sub-Accounts of the Non-Frozen Participants who are not Covered

8



--------------------------------------------------------------------------------



 



Employees. The remaining Sub-Accounts of the Non-Frozen Participants (including
the 2004 and 2005 Sub-Accounts of the Covered Employees) shall be credited with
interest as follows. At the end of each month during a calendar year, such
Sub-Accounts of the Non-Frozen Participants shall be credited with an amount
determined by multiplying the Participant’s average Sub-Account balance during
such month by the blended rate earned during such month by the Fixed Income
Fund. Notwithstanding the foregoing, in the event the ROTCE Table Rate
determined for such calendar year exceeds the Fixed Income Fund rate, such
Sub-Accounts shall be retroactively credited with the difference (if any)
between (i) the ROTCE Table Rate and (ii) the Fixed Income Fund Rate, compounded
monthly. In the event that a Non-Frozen Participant incurs a Termination of
Employment or becomes eligible for a payment from a Sub-Account hereunder, the
foregoing interest calculations shall be made as of the last day of the month
immediately preceding the date of Termination of Employment or the payment date
(as applicable) and shall be based on (i) the blended rate earned during the
preceding month by the Fixed Income Fund and/or (ii) the year-to-date ROTCE
Table Rate as of such date, as calculated by the Company, as applicable. No
additional interest shall be credited to such Sub-Accounts, except as described
in Section 10(d)(ii) with respect to delayed payments made to Key Employees on
account of a Termination of Employment. The Committee may change the interest
rate credited on Accounts at any time. The Committee may change (or suspend) the
interest rate credited on Accounts hereunder at any time.
     (c) Payment Date, Form of Payment and Amount.
     (i) Payment Date and Form. The Participant’s Employer shall deliver to the
Participant (or, if applicable, his Beneficiary), a check in full payment of
each Sub-Account hereunder within 90 days of the applicable Maturity Date of
such Sub-Account; provided, however, that in the event of a Change in Control,
such payments shall be made within 30 days prior to, or within two (2) business
days after, the Change in Control, as determined by the Committee.
     (ii) Amount. Each Participant shall be paid the full value of each
Sub-Account; provided, however, that if a Participant who incurs a Termination
of Employment on account of Disability or Retirement is a Key Employee whose
payment is delayed until the 1st day of the 7th month following such Termination
of Employment, such Participant’s Sub-Accounts shall continue to be credited
with interest (at the Fixed Income Fund rate) from the date of such Termination
of Employment through the last day of the month prior to the actual payment
date. Any amounts that would otherwise be payable to the Key Employee prior to
the 1st day of the 7th month following Termination of Employment shall be
accumulated and paid in a lump sum make-up payment within 10 days following such
delayed payment date. Amounts that are payable to Participants who are employed
by Employers who are not located in the United States

9



--------------------------------------------------------------------------------



 



shall be converted from U.S. dollars to local currency using the applicable
conversion rate in effect on the date the payment is processed.
     (d) Cancellation of Deferral Elections. As of September 30, 2007,
Participants shall not be entitled to make any deferral elections hereunder. In
addition, any deferral elections previously made under any prior version of the
Plan are hereby null and void and no longer effective as of such date; provided,
however, that if the cash value of any prior Awards was previously credited to
an account established for the Participant under The Hamilton Beach Brands, Inc.
Unfunded Benefit Plan, such amount shall be paid in accordance with the terms of
such plan, as in effect from time to time.
11. Amendment, Termination and Adjustments
     (a) The Committee, in its sole and absolute discretion, may alter or amend
this Plan from time to time; provided, however, that no such amendment shall,
without the written consent of a Participant, (i) reduce a Participant’s Account
balance as in effect on the date of the amendment, (ii) reduce the amount of any
outstanding Award or any Award Units as in effect on the date of the amendment
or (iii) alter the time of payment provisions described in Section 10 of the
Plan except for any amendments that accelerate the time of payment as permitted
under Code Section 409A or are required to bring such provisions into compliance
with the requirements of Code Section 409A and the regulations issued
thereunder.
     (b) The Plan shall automatically terminate when the last Participant
receives the last remaining distribution from his Account hereunder. In
addition, the Committee, in its sole and absolute discretion, may terminate this
Plan (or any portion thereof) at any earlier time; provided that, without the
written consent of a Participant, no such termination shall (i) reduce a
Participant’s Account balance as in effect on the date of the termination,
(ii) reduce the amount of any outstanding Award or any Award Units as in effect
on the date of the termination or (iii) alter the time of payment provisions
described in Section 10 of the Plan, except for any termination that accelerates
the time of payment in a manner permitted under Code Section 409A.
     (c) Any amendment or termination of the Plan shall be in the form of a
written instrument executed by an officer of the Company on the order of the
Committee. Such amendment or termination shall become effective as of the date
specified in the instrument or, if no such date is specified, on the date of its
execution.
12. General Provisions
     (a) No Right of Employment. Neither the adoption or operation of this Plan,
nor any document describing or referring to this Plan, or any part thereof,
shall confer upon any employee any right to continue in the employ of the
Employers, or shall in any way affect the right and power of the Employers to
terminate the

10



--------------------------------------------------------------------------------



 



employment of any employee at any time with or without assigning a reason
therefor to the same extent as the Employers might have done if this Plan had
not been adopted.
     (b) Governing Law. The provisions of this Plan shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, except
when preempted by federal law.
     (c) Expenses. Expenses of administering the Plan shall be paid by the
Employers, as directed by the Company.
     (d) Assignability. No Award granted to a Participant under this Plan and no
Account balance of a Participant under this Plan shall be transferable by him
for any reason whatsoever or be subject to alienation, anticipation, sale,
pledge, encumbrance or other legal process or in any manner be liable for or
subject to the debts or liabilities of the Participant or Beneficiary; provided,
however, that upon the death of a Participant, any amounts payable hereunder
shall be paid to the Participant’s Beneficiary.
     (e) Taxes. There shall be deducted from each payment under the Plan the
amount of any tax required by any governmental authority to be withheld and paid
over to such governmental authority for the account of the person entitled to
such payment.

  (f)   Limitation on Rights of Participants; No Trust.         No trust has
been created by the Employers for the payment of any benefits under this Plan;
nor have the Participants been granted any lien on any assets of the Employers
to secure payment of such benefits. This Plan represents only an unfunded,
unsecured promise to pay by the Employer or former Employer of the Participant,
and the Participants and Beneficiaries are merely unsecured creditors of the
Participant’s Employer or former Employer.

     (g) Payment to Guardian. If an Award or Sub-Account balance is payable to a
minor, to a person declared incompetent or to a person incapable of handling the
disposition of his property, the Committee may direct payment of such Award
and/or Sub-Account to the guardian, legal representative or person having the
care and custody of such minor, incompetent or person. The Committee may require
such proof of incompetency, minority, incapacity or guardianship as it may deem
appropriate prior to the distribution of such Award/Sub-Account. Such
distribution shall completely discharge the Employers from all liability with
respect to such Award/Sub-Account.

11



--------------------------------------------------------------------------------



 



     (h) Miscellaneous.
     (i) Headings. Headings are given to the sections of this Plan solely as a
convenience to facilitate reference. Such headings, numbering and paragraphing
shall not in any case be deemed in any way material or relevant to the
construction of this Plan or any provisions thereof.
     (ii) Construction. The use of the masculine gender shall also include
within its meaning the feminine. The use of the singular shall also include
within its meaning the plural, and vice versa.
     (iii) Acceleration of Payments. Notwithstanding any provision of the Plan
to the contrary, to the extent permitted under Code Section 409A and the
Treasury regulations issued thereunder, payments of amounts due hereunder may be
accelerated to the extent necessary to (i) comply with federal, state, local or
foreign ethics or conflicts of interest laws or agreements or (ii) pay the FICA
taxes imposed under Code Section 3101, and the income withholding taxes related
thereto. Payments may also be accelerated if the Plan (or a portion thereof)
fails to satisfy the requirements of Code Section 409A; provided that the amount
of such payment may not exceed the amount required to be included as income as a
result of the failure to comply with Code Section 409A.
     (iv) Delayed Payments due to Solvency Issues. Notwithstanding any provision
of the Plan to the contrary, an Employer shall not be required to make any
payment hereunder to any Participant or Beneficiary if the making of the payment
would jeopardize the ability of the Employer to continue as a going concern;
provided that any missed payment is made during the first calendar year in which
the funds of the Employer are sufficient to make the payment without
jeopardizing the going concern status of the Employer.
     (v) Payments Violating Applicable Law. Notwithstanding any provision of the
Plan to the contrary, the payment of all or any portion of the amounts payable
hereunder will be deferred to the extent that the Company reasonably anticipates
that the making of such payment would violate Federal securities laws or other
applicable law (provided that the making of a payment that would cause income
taxes or penalties under the Code shall not be treated as a violation of
applicable law). The deferred amount shall become payable at the earliest date
at which the Company reasonably anticipates that making the payment will not
cause such violation.

12



--------------------------------------------------------------------------------



 



13. Liability of Employers. The Employers shall each be liable for the payment
of the Awards/Sub-Account balances that are payable hereunder to or on behalf of
the Participants who are (or were) its employees.

            HAMILTON BEACH BRANDS, INC.
    Date: December 14, 2007 By:   /s/ Charles A. Bittenbender       Title: 
Assistant Secretary           

13



--------------------------------------------------------------------------------



 



         

Appendix A. Change in Control.
Change in Control. The term “Change in Control” shall mean the occurrence of any
of the events listed in I or II, below; provided that such occurrence occurs on
or after January 1, 2008 and meets the requirements of Treasury
Regulation Section 1.409A-3(i)(5) (or any successor or replacement thereto) with
respect to a Participant:

  I. i.   Any “Person” (as such term is used in Sections 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than one or more Permitted Holders (as defined below), is or becomes the
“beneficial owner”(as defined in Rules 13d-3 and 13d-5 of the Exchange Act),
directly or indirectly, of more than 50% of the combined voting power of the
then outstanding voting securities of a Related Company (as defined below)
entitled to vote generally in the election of directors (the “Outstanding Voting
Securities”), other than any direct or indirect acquisition, including but not
limited to an acquisition by purchase, distribution or otherwise, of voting
securities by any Person pursuant to an Excluded Business Combination (as
defined below); or      ii.   The consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of any Related Company or the acquisition of assets of another
corporation, or other transaction involving a Related Company (“Business
Combination”) excluding, however, such a Business Combination pursuant to which
either of the following apply (such a Business Combination, an “Excluded
Business Combination”) (A) a Business Combination involving Housewares Holding
Co. (or any successor thereto) that relates solely to the business or assets of
The Kitchen Collection, Inc. (or any successor thereto) or (B) a Business
Combination pursuant to which the individuals and entities who beneficially
owned, directly or indirectly, more than 50% of the combined voting power of any
Related Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
Outstanding Voting Securities of the entity resulting from such Business
Combination (including, without limitation, an entity that as a result of such
transaction owns any Related Company or all or substantially all of the assets
of any Related Company, either directly or through one or more subsidiaries).  
  II. i.   Any “Person” (as such term is used in Sections 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than one or more Permitted Holders, is or becomes the “beneficial owner”(as
defined in Rules 13d-3 and 13d-5 of the Exchange Act), directly or indirectly,
of more than 50% of the combined voting power of the then Outstanding Voting
Securities of NACCO Industries, Inc. (“NACCO”), other than any direct or
indirect acquisition, including but not limited to an acquisition by purchase,
distribution or otherwise, of voting securities:

  (A)   directly from NACCO that is approved by a majority of the Incumbent
Directors (as defined below); or

14



--------------------------------------------------------------------------------



 



  (B)   by any Person pursuant to an Excluded NACCO Business Combination (as
defined below);

      provided, that if at least a majority of the individuals who constitute
Incumbent Directors determine in good faith that a Person has become the
“beneficial owner”(as defined in Rules 13d-3 and 13d-5 of the Exchange Act) of
more than 50% of the combined voting power of the Outstanding Voting Securities
of NACCO inadvertently, and such Person divests as promptly as practicable a
sufficient number of shares so that such Person is the “beneficial owner”(as
defined in Rules 13d-3 and 13d-5 of the Exchange Act) of 50% or less of the
combined voting power of the Outstanding Voting Securities of NACCO, then no
Change in Control shall have occurred as a result of such Person’s acquisition;
or     ii.   a majority of the Board of Directors of NACCO ceases to be
comprised of Incumbent Directors; or     iii.   the consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of NACCO or the acquisition of assets of another
corporation, or other transaction involving NACCO (“NACCO Business Combination”)
excluding, however, such a Business Combination pursuant to which both of the
following apply (such a Business Combination, an “Excluded NACCO Business
Combination”):

  (A)   the individuals and entities who beneficially owned, directly or
indirectly, NACCO immediately prior to such NACCO Business Combination
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then Outstanding Voting Securities of the entity resulting from
such NACCO Business Combination (including, without limitation, an entity that
as a result of such transaction owns NACCO or all or substantially all of the
assets of NACCO, either directly or through one or more subsidiaries); and

  (B)   at the time of the execution of the initial agreement, or of the action
of the Board of Directors of NACCO, providing for such NACCO Business
Combination, at least a majority of the members of the Board of Directors of
NACCO were Incumbent Directors.

  III.   Definitions. The following terms as used herein shall be defined as
follow:

  1.   “Incumbent Directors” means the individuals who, as of December 31, 2007,
are Directors of NACCO and any individual becoming a Director subsequent to such
date whose election, nomination for election by NACCO’s stockholders, or
appointment, was approved by a vote of at least a majority of the then Incumbent
Directors (either by a specific vote or by approval of the proxy statement of
NACCO in which such person is named as a nominee for director, without objection
to such nomination); provided, however, that an individual shall not be an
Incumbent Director if such individual’s election or appointment to the Board of
Directors of NACCO occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board of
Directors of NACCO.

15



--------------------------------------------------------------------------------



 



  2.   “Permitted Holders” shall mean, collectively, (i) the parties to the
Stockholders’ Agreement, dated as of March 15, 1990, as amended from time to
time, by and among National City Bank, (Cleveland, Ohio), as depository, the
Participating Stockholders (as defined therein) and NACCO; provided, however,
that for purposes of this definition only, the definition of Participating
Stockholders contained in the Stockholders’ Agreement shall be such definition
in effect of the date of the Change in Control, (ii) any direct or indirect
subsidiary of NACCO and (iii) any employee benefit plan (or related trust)
sponsored or maintained by NACCO or any direct or indirect subsidiary of NACCO.
    3.   “Related Company” means Hamilton Beach Brands, Inc. and its successors
(“HB”), any direct or indirect subsidiary of HB and any entity that directly or
indirectly controls HB.

16